internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-132563-00 cc corp date date distributing controlled exchange business d date date date date item item item item d e f g j k plr-132563-00 l m n o p q r s t u v w this letter is in reply to a letter dated date requesting that we supplement our prior ruling letter dated date plr-103080-00 published as plr-200044017 the prior letter_ruling additional information was provided in letters dated date date date date date and date except as noted herein the capitalized terms the facts the description of the proposed transaction and the representations in the prior letter_ruling are still valid the prior letter_ruling states as follows distributing will distribute all of its holdings of class b common_stock of controlled to the shareholders of distributing other than the specified shareholders pro_rata in accordance with their relative ownership of distributing’s common_stock in addition the prior letter_ruling states that after the proposed transaction i the class a and class b shares of controlled will remain outstanding and will be listed on the exchange and ii the intercorporate debt owed by controlled to distributing that is represented by a note the note will remain outstanding as of date when the most recent payment was made on the note the unpaid principal balance of the note was dollar_figurej no payments of principal were made on the note between date and date which is the date on which the note was transferred to plr-132563-00 controlled and canceled pursuant to the contribution as defined in step i below the fair_market_value of the note on date was dollar_figurek the prior letter_ruling also states that distributing needs additional capital to grow its business distributing has submitted a letter from an investment banker advising distributing that its borrowing capacity would be increased if the business of controlled were spun off to the shareholders of distributing however as a result of the deterioration of the capital markets and based upon further advice of an investment banker distributing and controlled have decided to undertake additional transactions in furtherance of their business_purpose that modify the proposed transaction or change facts as set forth in the prior letter_ruling these modifications to the proposed transaction and other changes in facts are as follows i ii iii iv v vi distributing transferred or will transfer to controlled the note in cancellation thereof and certain assets controlled transferred or will transfer to distributing controlled class a common_stock the class a stock item item item and item this step i is referred to as the contribution the class b common_stock of controlled of which is owned by distributing will be converted into class a stock after such conversion distributing will only own class a stock which will be the only class of controlled common_stock outstanding it has been represented that such conversion will constitute a reorganization within the meaning of sec_368 prior to and after the conversion distributing will at all times own an amount of stock in controlled constituting control within the meaning of sec_368 distributing will distribute an amount of class a stock constituting control within the meaning of sec_368 but will temporarily retain less than w which is less than of the shares of class a stock after the proposed transaction on date controlled issued l shares of convertible preferred voting_stock convertible preferred_stock in exchange for cash the convertible preferred_stock has m votes per share and is convertible into m shares of class a stock which represent n of the vote and o of the value of controlled's stock respectively prior to the proposed transaction approximately dollar_figurep debt will be issued to the public by a special purpose business_trust owned by controlled the controlled financing and the proceeds of the debt issuance will be used by controlled to fund its current and additional capital needs in connection with the controlled financing distributing will provide certain credit supports the credit support on date distributing issued in exchange for cash approximately q shares of additional common_stock which represents less than r of the total vote and value of distributing's stock plr-132563-00 vii the captioned letters in the prior letter_ruling d e f and g should be changed to s t u and v respectively all of the representations made in connection with the prior letter_ruling are affirmed by distributing and controlled except as specifically indicated below representation a in the prior letter_ruling is modified to read as follows no intercorporate debt will exist between distributing or its affiliates on the one hand and controlled or its affiliates on the other hand at the time of or subsequent to the distribution of controlled except for any possible claims under the tax_allocation_agreement certain intercompany payables for administrative services performed by distributing for controlled on a temporary basis and intercorporate indebtedness if any that may possibly arise from the credit support for the controlled financing any indebtedness owed by controlled to distributing after the proposed transaction will not constitute stock_or_securities o p q r s t furthermore distributing makes the following additional representations no two parties to the proposed transaction are investment companies as defined in sec_368 and iv distributing will distribute an amount of stock in controlled constituting control within the meaning of sec_368 distributing will retain class a stock after the proposed transaction possessing less than w of the outstanding shares of controlled stock pursuant to a contract to be entered into between distribution and controlled as long as distributing retains any controlled stock after the proposed transaction none of the employees officers or directors of distributing or any of its subsidiaries will serve as directors or officers of controlled or any of its subsidiaries pursuant to a contract to be entered into between distributing and controlled as long as distributing retains any controlled stock after the proposed transaction it will vote such stock in proportion to the votes cast by other controlled shareholders distributing will dispose_of all of the controlled stock that it retains after the proposed transaction as soon as market conditions allow but in any event no later than five years after the proposed transaction plr-132563-00 based solely on the information and representations submitted with this request for supplemental rulings and the prior letter_ruling ruling and ruling of the prior letter_ruling are revoked ruling is replaced with the following the contribution followed by the distribution of an amount of class a stock constituting control within the meaning of sec_368 to shareholders of distributing will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 ruling ruling and ruling are to be renumbered as ruling ruling and ruling respectively we also hold further as follows gain if any will be recognized by distributing upon the contribution in an amount not in excess of the sum of i the fair_market_value of item and ii the fair_market_value of all or any part of item item or item that is treated as a transfer of property to distributing pursuant to the reorganization sec_361 no loss will be recognized by distributing sec_361 no gain_or_loss will be recognized by controlled on the transfer of class a stock to distributing in the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer increased by the amount of gain if any recognized by distributing upon the contribution sec_362 the holding_period of each asset received by controlled will include the period during which such asset was held by distributing sec_1223 sec_355 will not treat as other_property the class a stock received by distributing in the contribution see eg revrul_78_442 1978_2_cb_143 the retention by distributing of class a stock possessing less than w of the outstanding controlled stock as described above will not be treated as in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_355 except as otherwise provided in the code gain if any will be recognized by controlled on the transfer of item and on all or any part of item item or item that is treated as a transfer of property to distributing pursuant to the reorganization to the extent that the fair_market_value of such items exceeds the tax bases of such items sec_1001 the basis in the hands of distributing of item and of all or any part of item plr-132563-00 or item that is treated as a transfer of property to distributing pursuant to the reorganization will equal the fair_market_value of such items on the date of the exchange sec_358 no gain_or_loss will be recognized by distributing upon the distribution of the controlled class a stock to shareholders of distributing in the proposed transaction sec_361 except as provided above no opinion is expressed regarding the tax treatment of item item or item including whether any of these items or any part of these items are treated as transfers of property to distributing pursuant to the sec_368 reorganization furthermore no opinion is expressed regarding the treatment of the note under sec_1_1502-13 the tax treatment of the credit support in step v above whether the conversion of the controlled class b common_stock to class a stock in step ii above constitutes a reorganization within the meaning of sec_368 and the tax treatment of the equity transactions in steps iv and vi above finally we express no opinion about the federal_income_tax treatment of this transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to your authorized representatives pursuant to the powers of attorney on file in this office sincerely yours associate chief_counsel corporate by michael j wilder assistant to the branch chief branch
